Citation Nr: 0811318	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher assignable rating for post-traumatic 
stress disorder (PTSD), currently evaluated 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). The veteran 
testified at a Board hearing at the local RO in November 
2006.  At the hearing, the Board granted the veteran's motion 
to advance his appeal on the Board's docket pursuant to 38 
C.F.R. § 20.900(c) (2007).  The Board previously remanded 
this case for further development in July 2007.  

By rating decision in October 2007, the RO increased the 
veteran's PTSD disability rating to 50 percent, effective 
August 27, 2007.  However, where there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specified disability rating, the RO and Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue 
therefore remains in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  The Board notes that additional 
evidence has been received of record which has not been 
reviewed by the RO, including: a November 2007 VA medical 
letter from A.M, M.D.; an undated letter from L.H., PhD of 
the Vet Center; and lay statements from the veteran and his 
spouse and son.  As noted by the veteran's representative in 
its February 2008 brief, the October 2007 supplemental 
statement of the case, which was issued in January 2008, does 
not address this evidence.  The appellate scheme set forth in 
38 U.S.C.A. § 7104(a) (West 2002) contemplates that all 
evidence will first be reviewed at the RO so as not to 
deprive the claimant of an opportunity to prevail with his 
claim at that level.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Initially, in its brief, the veteran's 
representative appeared to waive RO consideration of this 
evidence.  However, on page 2, the representative clearly 
listed the additional evidence and noted that the evidence 
was not considered in the supplemental statement of the case.  
In turn, the representative specifically requested that the 
case be remanded so that to RO could consider this evidence.  
Accordingly, although the Board regrets further delaying 
appellate review of this issue, this case must be returned to 
the RO for review of the additional evidence.   

Further, per the July 2007 remand, the veteran was afforded a 
VA examination in August 2007.  At that examination, the 
veteran denied actual suicidal thoughts and reported 
occasional nightmares.  However, the subsequent November 2007 
VA letter from Dr. A.C. noted that the veteran had frequent 
thoughts of suicide over the past several months and 
increased sleep latency.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is evidence of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Thus, based on the new medical evidence 
indicating a possible increase in the severity of symptoms, 
the Board finds that a new VA examination is necessary to 
determine the extent of the veteran's PTSD. 

Although in its brief, the veteran's representative claims 
that outpatient treatment records from the VA clinic in 
Beaufort, South Carolina have not been associated with the 
claims file as directed in the Board's prior remand, the 
Board notes that outpatient treatment records from the VA 
Medical Center (VAMC) in Charleston, South Carolina have been 
included in the claims file through August 1, 2007, and these 
records include Beaufort outpatient clinic records.  
Nevertheless, the veteran has indicated that he continues to 
seek individual and group treatment at the VA.  Thus, in 
light of the need to remand this case for other matters, the 
RO should obtain current VA treatment records from the 
Charleston VAMC, including Beaufort outpatient clinic, for 
the period from August 1, 2007, to the present.

Lastly, the Board also notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), which 
outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  

The case is hereby REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to an increased 
rating claim that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The RO should obtain the veteran's 
treatment records from the Charleston 
VAMC, including the Beaufort outpatient 
clinic, for the period of August 1, 2007, 
to the present.  If such records are 
unavailable, it should be clearly noted 
in the claims file.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of his 
PTSD.  The claims folder must be made 
available to the examiner and reviewed in 
conjunction with the examination.  The 
examiner should be asked to comment on 
the severity of the veteran's PTSD, to 
include whether the veteran has any 
occupational or social impairment due to 
his service-connected PTSD. Examination 
findings should be reported to allow for 
evaluation of PTSD under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007). A GAF 
score should be reported.

4.  After completion of the above and any 
further development deemed necessary by 
the RO, the RO should review the record, 
to specifically include all evidence 
received since the October 2007 
supplemental statement of the case, and 
determine whether an increased rating for 
PTSD is warranted.  Unless the benefit 
sought is granted in full, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



